DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.
Currently claims 1-9 are pending with claim 7 withdrawn from consideration. Claims 1-6, 8 and 9 are pending examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012019980A1 of Hanko et al. US 2013/0213807 of Hanko is used as an English equivalent for the rejections below.
As to claims 1 and 2, Hanko teaches of an apparatus comprising:
a substrate that is a working electrode (Hanko, [0012], [0021], [0048] and Fig. 1);
a counter electrode (Hanko, [0012], [0025], [0049] and Fig. 1);
a pH electrode that is a reference electrode (Hanko, [0027], [0050] and Fig. 1);
an evaluating system coupled to the electrodes for analyzing signals outputted therefrom (Hanko, [0017] – [0018] and [0044]);
a power supply such that a potential/current is formed between the working electrode and the counter electrode by input energy from the power supply (Hanko, [0014] – [0015], [0017], [0051] and Fig. 1); and
the system is capably of analyzing the potential between the working electrode and the reference electrode/counter electrode to provide an output signal as a function of a second parameter (Hanko, [0019], [0031], [0043] – [0044]).

    PNG
    media_image1.png
    504
    536
    media_image1.png
    Greyscale

As seen in Fig. 1, there is a power supply (U), a reference electrode (RE), working electrode (WE) and counter electrode (CE). The system produces a voltage and then outputs a curve comprising the current waveform (as a function of time or voltage).
As to the limitations that the working electrode(s) comprise a semiconductor material, this limitation does not further define the apparatus at hand. It defines the object being worked upon by the apparatus (see MPEP 2115).
As to claims 8 and 9, Hanko teaches to the system of claims 1 and 2.
Hanko additionally teaches the system comprises a chamber, a solution within the chamber and the electrodes operatively positioned within the chamber (Hanko, [0055], [0056] and Figs. 3 and 4).

    PNG
    media_image2.png
    732
    406
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2012019980A1 of Hanko et al. US 2013/0213807 of Hanko is used as an English equivalent for the rejections below.
As to claims 3 and 4, Hanko teaches to the apparatus of claim 1 and 2, respectively. 
Claims 3 and 4 recite that the working electrode comprises a wafer or printed circuit board, however, “the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims” (see MPEP 2115).
Thus as the structure of the device is disclosed, the claims are anticipated or obvious in view of the prior art of Hanko.

Claims 1, 2, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,391,271 of Ludwig in view of WO 2012019980A1 of Hanko et al. US 2013/0213807 of Hanko is used as an English equivalent for the rejections below.
As to claims 1, 2, 5 and 6 Ludwig teaches an apparatus comprising
a substrate that is a working electrode (Ludwig, col 3 lines 65-67 and Fig. 1);
a counter electrode and a reference electrode (Ludwig, col 4 lines 1-8 and Fig. 1);
a power supply such that a potential/current is formed between the working electrode and the counter electrode by input energy from the power supply (Ludwig, col 3 lines 42-67, col 4 lines 16-52 and Fig. 1); 
a potentiostat, thus electronic hardware coupling the electrodes to control and adjust output signals from the electrodes (Ludwig, col 3 lines 59-64 and Fig. 1);
a second power supply to provide additional energy (Ludwig, col 3 lines 42-67, col 4 lines 16-52 and Fig. 1); and
the system is capably of analyzing the potential between the working electrode and the reference electrode/counter electrode to provide an output signal as a function of a second parameter (Ludwig, col 3 lines 42-67, col 4 lines 16-52 and Fig. 1).

    PNG
    media_image3.png
    421
    429
    media_image3.png
    Greyscale

As seen in Ludwig, a working electrode (10), a counter electrode (12) and reference electrode (11) are provided in a cell. Two power supplies (5/8) generate the waveforms being applied to the working electrode. The system then measures the response current in relation to time (and then acid component concentration as one example).
Ludwig does not teach the reference electrode is a pH-electrode.
Hanko teaches of analyte analysis for solutions (Hanko, Abstract).
Hanko additionally teaches that within system, using a pH-electrode to more accurately obtain an output current correlating to acid concentration within the system (Hanko, [0019], [0027], [0030], [0050] and [0051]).
Additionally Hanko teaches an evaluating system coupled to the electrodes for analyzing signals outputted therefrom (Hanko, [0017] – [0018] and [0044]).
Therefore it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ludwig as per Hanko so as to utilize the pH-reference electrode so as to obtain a two-time analysis of the analyte acid concentration.
As to the limitations that the working electrode(s) comprise a semiconductor material, this limitation does not further define the apparatus at hand. It defines the object being worked upon by the apparatus (see MPEP 2115).
As to claims 8 and 9, Ludwig in view of Hanko teach to the system of claims 1 and 2.
Ludwig additionally teaches the system comprises a chamber and electrolyte such that the electrodes operatively reside within the chamber (Ludwig, col 3 lines 33-44 and Fig. 1).

In an attempt for compact prosecution, an alternative rejection to the claims will be provided that gives patentable weight to the claim limitations that the working electrodes comprise semiconductor materials (claims 1 and 2) including printed circuit boards or semiconductor wafers (claims 3 and 4).

Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0200171 of Han et al in view of WO 2012019980A1 of Hanko et al. US 2013/0213807 of Hanko is used as an English equivalent for the rejections below.
As to claims 1-4, Han discloses a system comprising:
a substrate that is a working electrode including that the substrate is a semiconductor wafer (Han, [0002], [0003], [0057], [0079], [0105], [0106] and Figs. 1 and 2);
a counter electrode (Han, [0075] – [0078], [0105] – [0106] and Figs. 1 and 2);
a reference electrode (Han, [0075], [0104] and Figs. 1 and 2);
an evaluating system coupled to the electrodes for analyzing signals outputted therefrom (Han, [0076] – [0083]);
a power supply such that a potential/current is formed between the working electrode and the counter electrode by input energy from the power supply (Han, [0065], [0074] – [0078]); and
the system is capably of analyzing the potential between the working electrode and the reference electrode/counter electrode to provide an output signal as a function of a second parameter (Han, [0076] – [0088).
As stated within Han, a wafer substrate is utilized within a cell that includes a counter electrode and reference electrode. A system can perform galvanostatic or potentiodynamic measurements of the system to determine different parameters about the deposit formed (or stripping process performed) on the substrate.
Han does not teach the reference electrode is a pH-electrode.
Hanko teaches of analyte analysis for solutions (Hanko, Abstract).
Hanko additionally teaches that within system, using a pH-electrode to more accurately obtain an output current correlating to acid concentration within the system (Hanko, [0019], [0027], [0030], [0050] and [0051]).
Additionally Hanko teaches an evaluating system coupled to the electrodes for analyzing signals outputted therefrom (Hanko, [0017] – [0018] and [0044]).
As one version of Han discloses a chemical profile including acid concentrations or other components of the electrolyte, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Han as per Hanko so as to utilize the pH-reference electrode so as to obtain a more accurate analysis of the electrolyte component concentrations in relation to the pH of the solution.
As to claims 8 and 9, Han in view of Hanko teach to the system of claims 1 and 2.
Han additionally teaches a plating chamber and plating solution therein (Han, Fig. 1).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Hanko as applied to claims 1 and 2 above, and further in view of US 5,391,271 of Ludwig.
As to claim 5 and 6, Han in view of Hanko teach to the system of claims 1 and 2, respectively. 
Han in view of Hanko do not teach an additional power source connected to the substrates.
Ludwig teaches that it was known in the art of electroanalytical monitoring of constituents within electroplating baths to superimpose an additional waveform to gain further information than what would otherwise be available (LUDWIG at Abstract teaching the use of the superimposed signal allowing a spectra to be obtained which provides information related to the minor plating bath constituents). 
Ludwig discloses that such embodiments include two power supplies connected between the substrates and counter electrodes to supply the desired potential waveform to the substrate (Ludwig, col 3 lines 42-67, col 4 lines 16-52 and Fig. 1).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han in view of Hanko as per Ludwig such that the additional waveform could be used to gain further/additional information about the concentration of the trace constituents in the bath and that this additional data provides improved control over the operation of the plating process.

Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered. 
Applicant argues that recitation that the working electrodes comprise a semiconductor material (exemplified by a semiconductor wafer or printed circuit board) is an indispensable component of the apparatus at hand as it is a positively recited feature of the apparatus. Applicant argues that the Examiner is error in the interpretation of MPEP 2115 and that the Patent Office does not permit an Examiner to ignore a positively recited element of a claim.
 
This argument is not persuasive. The apparatus is composed of different component (working electrode(s), counter electrode(s), reference electrodes(s), power supply and electronics). As the prior art reference of Hanko discloses each of these components, the composition of the substrate (i.e. working electrode) is not relevant to the patentability of the apparatus at hand because the apparatus can work on any material utilized as the working electrode.
Additionally this is supported by Applicant’s disclosure that “the product itself is a single-use working electrode” (see [0074] of specification) meaning that each time the working electrode substrate is removed from the apparatus, thus it is the article being worked upon by the structure of apparatus disclosed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759